Case 1:18-cv-00459-JAO-RLP Document 1 Filed 11/23/18 Page 1 of 13   PageID #: 1




 MCCORRISTON MILLER MUKAI MACKINNON LLP

 DAVID J. MINKIN          3639-0
 Five Waterfront Plaza, 4th Floor
 500 Ala Moana Boulevard
 Honolulu, Hawaii 96813
 Telephone No.: (808) 529-7300
 Facsimile No.: (808) 524-8293
 E-mail: minkin@m4law.com

 Attorney for Defendant
 PINNACLE FOODS INC.

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 MICHAEL MAEDA and ILIANA                 )   CIVIL NO. _____________________
 SANCHEZ, individually and on             )
 behalf of all others similarly situated, )   DEFENDANT PINNACLE FOODS
                                          )   INC.’S NOTICE OF REMOVAL;
               Plaintiffs,                )   EXHIBITS A - C; CERTIFICATE
                                          )   OF SERVICE
       vs.                                )
                                          )
 PINNACLE FOODS INC., a                   )
 corporation; and DOES 1 through          )
 50,                                      )
                                          )
               Defendants.                )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )

 387186.2
Case 1:18-cv-00459-JAO-RLP Document 1 Filed 11/23/18 Page 2 of 13           PageID #: 2




            DEFENDANT PINNACLE FOODS INC.’S NOTICE OF REMOVAL

 TO: THE UNITED STATES DISTRICT COURT FOR THE
     DISTRICT OF HAWAII

            Pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453, 1453, as amended in

 relevant part by the Class Action Fairness Act of 2005 (“CAFA”), Defendant

 Pinnacle Foods Inc. (“Pinnacle”), hereby removes this action from the Circuit

 Court of the First Circuit, State of Hawai‛i, Civil Action Number 18-1-1640-

 10BIA (“State Court Action”) to the United States District Court for the District of

 Hawai‛i. Removal is proper pursuant to CAFA, 28 U.S.C. §§ 1332(d)(1)-(d)(10)

 and 1453 because (1) Plaintiffs assert a class action under the laws of the State of

 Hawai‛i and within the meaning of 28 U.S.C. §§ 1332(d)(1)(B), (2) Plaintiffs are

 citizens of states different from Defendant Pinnacle, (3) the aggregate amount in

 controversy exceeds $5 million, and (4) all other requirements for removal have

 been met. As grounds for this removal, Pinnacle respectfully shows the Court as

 follows:

 I.         INTRODUCTION

            1.    On or about October 12, 2018, Plaintiffs Michael Maeda and Iliana

 Sanchez (“Plaintiffs”) commenced the State Court Action, alleging causes of

 action on a representative basis for (1) violation of Hawai‛i’s Made in Hawai‛i

 Statute, H.R.S. § 486-119; (2) violation of Hawai‛i’s Uniform Deceptive Trade

 Practice Act, H.R.S. Chapter 480; (3) violation of Hawaii’s False Advertising Law,


 387186.2                                    2
Case 1:18-cv-00459-JAO-RLP Document 1 Filed 11/23/18 Page 3 of 13           PageID #: 3




 H.R.S. § 708-871, et seq.; (4) violation of California’s Consumers Legal Remedies

 Act, California Civil Code § 1750, et seq.; (5) violation of California’s Unfair

 Competition Law, California Business & Professions Code § 17200 et seq.;

 (6) violations of California’s False Advertising Law, California Business &

 Professions Code § 17500, et seq.; (7) breach of express warranty, H.R.S. § 490, et

 seq. and Cal. Comm. Code § 2313; (8) breach of implied warranty, H.R.S. § 490,

 et seq. and Cal. Comm. Code § 2314; (9) fraud; (10) intentional misrepresentation;

 (11) negligent misrepresentation; and (12) unjust enrichment. Plaintiffs allege they

 and members of the putative classes of Hawaii and California citizens purchased

 various “Hawaiian Snacks”1 that were deceptively labeled, packaged, advertised,

 and sold by Defendant Pinnacle. Plaintiffs seek injunctive and other equitable

 relief, as well as damages, to include alleged economic, monetary, actual,

 consequential, compensatory, and punitive damages. A copy of the Complaint is

 attached hereto as Exhibit A.




            1
         For purposes of this Notice of Removal only, and without waiving any
 objections or defenses thereto, Pinnacle adopts Plaintiffs’ definition of “Hawaiian
 Snacks” as including the following products: Hawaiian Kettle Style Potato Chips,
 Original; Hawaiian Kettle Style Potato Chips, Luau BBQ; Hawaiian Kettle Style
 Potato Chips, Sweet Maui Onion; Hawaiian Kettle Style Potato Chips, Ginger
 Wasabi; Hawaiian Kettle Style Potato Chips, Hulapeno; Hawaiian Kettle Style
 Potato Chips, Mango Habanero; Hawaiian Luau Barbeque Rings; and Hawaiian
 Sweet Maui Onion Rings.


 387186.2                                  3
Case 1:18-cv-00459-JAO-RLP Document 1 Filed 11/23/18 Page 4 of 13             PageID #: 4




            2.   On October 25, 2018, Plaintiffs effectuated service of the Complaint

 on Pinnacle. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and

 orders served upon Pinnacle are attached as Exhibit B.

 II.        THIS COURT HAS JURISDICTION UNDER CAFA

            3.   Pinnacle removes the State Court Action pursuant to CAFA, codified

 under 28 U.S.C. § 1332(d).2 CAFA provides the Court with original jurisdiction of

 this action and permits Pinnacle to remove the State Court Action from Hawai‛i

 state court to this Court.

            4.   CAFA vests district courts with original jurisdiction over class actions

 when the aggregate amount in controversy for all putative class members exceeds

 $5 million (exclusive of interest and costs), and when any member of the putative

 class of plaintiffs is a citizen of a state different from any defendant. 28 U.S.C.

 § 1332(d)(2). These requirements are satisfied here, as set forth below:




            2
          While Pinnacle removes the State Court Action pursuant to CAFA,
 Pinnacle does not consent to this Court’s jurisdiction over the claims of the
 putative class and purchasers outside of Hawai‛i. By removing, Pinnacle does not
 waive any such defense. Webb v. Sitzes, 82 F.3d 424, 1996 WL 169298, *3 (9th
 Cir. Apr. 10, 1996) (unpublished); Freeney v. Bank of Am. Corp., No.
 CV1502376MMMPJWX, 2015 WL 4366439, at *20 (C.D. Cal. July 16, 2015)
 (collecting cases and explaining that “[a] defendant’s election to remove a case to
 federal court does not waive a personal jurisdiction defense.”). Further, Pinnacle
 does not waive, and specifically reserves, any and all objections as to service,
 jurisdiction, and any and all other available defenses.

 387186.2                                    4
Case 1:18-cv-00459-JAO-RLP Document 1 Filed 11/23/18 Page 5 of 13              PageID #: 5




            A.   Class Action

            5.   The State Court Action is a class action as defined by CAFA.

 According to CAFA:

                 [T]he term “class action” means any civil action filed
                 under rule 23 of the Federal Rules of Civil Procedure or
                 similar State statute or rule of judicial procedure
                 authorizing an action to be brought by 1 or more
                 representative persons as a class action.
     28.S.C. § 1332(d)(1)(B).

            6.   Plaintiffs’ Complaint alleges a putative class action on behalf of

 themselves and “several statewide classes,” to wit:

                 Hawaii Class
                 All persons, who, within the relevant statute of
                 limitations period, purchased any of the Hawaiian
                 Snacks, in the State of Hawai‛i.

                 California Class
                 All persons, who, within the relevant statute of
                 limitations period, purchased any of the Hawaiian
                 Snacks, in the State of California.

                 California Consumer Subclass
                 All persons, who, within the relevant statute of
                 limitations period, purchased any of the Hawaiian Snacks
                 for personal, family, or household purpose, in the State of
                 California.

 Exhibit A, ¶¶ 7, 51.

            B.   Removal Under CAFA

            7.   CAFA provides that a class action against a non-governmental entity

 may be removed if: (1) the number of proposed class members is not less than 100;


 387186.2                                     5
Case 1:18-cv-00459-JAO-RLP Document 1 Filed 11/23/18 Page 6 of 13              PageID #: 6




 (2) any member of the proposed plaintiff class is a citizen of a state different from

 any defendant; and (3) the aggregate amount in controversy exceeds $5 million,

 excluding interests and costs. 28 U.S.C. § 1332(d), (d)(5), and § 1453(b).

                 1.    The Proposed Classes Contain Not Less Than 100 Putative
                       Members

            8.   Plaintiffs do not allege a specific number of potential putative class

 members in each alleged class in the Complaint, but they do allege that “[t]he

 proposed Classes are so numerous that joinder of all members would be

 impracticable.” Exhibit A, ¶ 56. Plaintiffs further assert that the total number of

 Class members is at least in the thousands. Id. Indeed, Plaintiffs allege that

 Pinnacle sells “about 9 million” bags of Hawaiian Snacks each year and state that

 the products are available “at grocery stores, pharmacy chains, mom and pop

 stores, and large retail chains” including CVS, Target, Walmart, and Amazon Id.

 Accordingly, the number of putative class members who purchased Hawaiian

 Snacks during the pertinent time period clearly exceeds 100. Id. 28 U.S.C. §

 1332(d)(5)(B).

                 2.    Diversity of Citizenship Under CAFA

            9.   “[U]nder CAFA, complete diversity is not required; ‘minimal

 diversity’ suffices.” Serrano v. 1800 Connect, Inc., 478 F.3d 1018, 1021 (9th Cir.

 2007). Furthermore, under CAFA’s minimal diversity, the diversity of unnamed

 putative class members is also considered. 28 U.S.C. § 1332(d)(1)(D)-(d)(2)(A).


 387186.2                                     6
Case 1:18-cv-00459-JAO-RLP Document 1 Filed 11/23/18 Page 7 of 13                PageID #: 7




 Accordingly, “minimal diversity” is met when “any member of a class of plaintiffs

 is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A).

 This requirement is met as Plaintiffs are citizens of Hawai‛i and California and

 defendant Pinnacle is a citizen of states other than Hawai‛i and California.

            10.   Plaintiff Michael Maeda is an individual and resides in Hawai‛i, as

 such, is a citizen of the State of Hawai‛i. See Exhibit A, ¶ 11.

            11.   Plaintiff Iliana Sanchez is an individual and resides in California, as

 such, is a citizen of the State of California. See Exhibit A, ¶ 12.

            12.   Pinnacle Foods Inc. is a Delaware corporation with its principal place

 of business in Parsippany, New Jersey. Exhibit A, ¶ 13; Exhibit C, ¶ 2.

            13.   Because at least one member of the proposed class of plaintiffs is a

 citizen of a state different from Pinnacle, within the meaning of 28 U.S.C.

 § 1332(d)(2)(A), CAFA’s diversity of citizenship requirement is satisfied.

                  3.    Amount in Controversy

            14.   CAFA’s third requirement — that the aggregate amount in

 controversy, exclusive of interest and costs, exceed $5 million — is also satisfied.

 28 U.S.C. § 1332(d)(2). Although Pinnacle asserts the allegations in the

 Complaint are without merit and that neither Plaintiffs nor putative class members

 have suffered an injury, the amount in controversy demonstrably exceeds $5

 million. Here, Plaintiffs’ lawsuit seeks damages, restitution, disgorgement,



 387186.2                                      7
Case 1:18-cv-00459-JAO-RLP Document 1 Filed 11/23/18 Page 8 of 13             PageID #: 8




 declaratory and injunctive relief, attorneys’ fees, and punitive damages, in the

 aggregate, which are worth more than CAFA’s $5 million threshold. See Exhibit

 A, Prayer for Relief.

            15.   When removal is sought under CAFA, the amount in controversy

 requirements should be “interpreted expansively.” Yeroushalmi v. Blockbuster,

 Inc., No. 05-225, 2005 WL 2083008, at *3 (C.D. Cal. July 11, 2005) (citing S.

 Rep. No. 109-14, at 42 (2005)). “In measuring the amount in controversy, a court

 must assume that the allegations of the complaint are true and that a jury will

 return a verdict for plaintiff on all claims made in the complaint.” Korn v. Polo

 Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008); Burns v.

 Windsor Ins. Co., 31 F.3d 1092, 1096 (11th Cir. 1994) (the amount in controversy

 analysis presumes that “plaintiff prevails on liability”). Indeed, “if a federal court

 is uncertain about whether ‘all matters in controversy’ in a purported class action

 ‘do not in the aggregate exceed the sum or value of $5,000,000,’ the court should

 err in favor of exercising jurisdiction over the case.” S. Rep. No. 109-14, at 42

 (2005) (emphasis added). If a plaintiff fails to plead an amount in controversy in a

 class action complaint, as is the case here, a defendant seeking removal “must

 prove by only a preponderance of the evidence that the damages claimed exceed

 $5,000,000.” Lowdermilk v. U.S. Bank Nat’l Assoc., 479 F.3d 994, 998 (9th Cir.

 2007), overruled on other grounds by Standard Fire Ins. Co. v. Knowles, 133 S.



 387186.2                                   8
Case 1:18-cv-00459-JAO-RLP Document 1 Filed 11/23/18 Page 9 of 13               PageID #: 9




 Ct. 1345 (2013); see also Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 683

 (9th Cir. 2006) (confirming the removing defendant need only establish that it is

 more likely than not that the amount in controversy has been met).

            16.   Plaintiffs request “restitution, disgorgement, and/or the imposition of

 a constructive trust upon all profits, benefits, and other compensation obtained by

 Pinnacle from its deceptive misleading, and unlawful conduct.” Exhibit A ¶ 166.

 Plaintiffs also seek declaratory and injunctive relief,” “economic, monetary, actual,

 and compensatory damages,” “punitive damages” and “attorneys’ fees.” Id. at

 Prayer for Relief. The relief sought, if granted, would cost Pinnacle in excess of

 $5 million. Exhibit C, ¶¶ 4-5.

            17.   As set forth in the concurrently filed Declaration of Uche Ndumele,

 from January 2016 to October 2018 (less than half the proposed class period), sales

 of Pinnacle’s Hawaiian Snacks in Hawai‛i and California exceeded $5 million. See

 Declaration of Uche Ndumele, attached hereto as Exhibit C. Id.; see Watkins v.

 Vital Pharm., Inc., 720 F.3d 1179 (9th Cir. 2013) (per curium) (holding that a

 declaration stating that the total sales of the product at issue exceeded $5 million

 during the class period was sufficient to meet CAFA’s amount in controversy

 requirement). This alone is sufficient to establish the amount in controversy.

            18.   Additionally, Plaintiffs allege Pinnacle sells “9-million 8 ounce bags

 of chips” each year of the class period. Exhibit A ¶ 56. Plaintiffs seek



 387186.2                                      9
Case 1:18-cv-00459-JAO-RLP Document 1 Filed 11/23/18 Page 10 of 13              PageID #: 10




  disgorgement of all “profits, benefits, and other compensation” associated with the

  allegedly deceptive sale of Hawaiian Snacks in California and Hawaii for at least

  the past four years. See Compl. at Prayer for Relief. In the supporting declaration,

  Uche Ndumele states that, based on personal knowledge and company records, the

  value of the relief sought exceeds $5 million. Exhibit C ¶ 5.

             19.   Furthermore, the Court must also consider “the potential cost to the

  defendant of complying” with an injunction when determining the amount in

  controversy for CAFA purposes. In re Ford Motor Co./Citibank (S. Dakota), N.A.,

  264 F.3d 952, 958 (9th Cir. 2001); Harris v. CVS Pharm., Inc., 2015 U.S. Dist.

  LEXIS 104101, at *19 (C.D. Cal. Aug. 16, 2015); Bayol v. ZipCar, Inc., 2015 WL

  4931756, at *10 (N.D. Cal. Aug. 18, 2015) (“[A] defendant’s aggregate cost of

  compliance with an injunction is appropriately counted toward the amount in

  controversy.”).

             20.   Plaintiffs also seek to recover attorneys’ fees and punitive damages,

  which additionally contribute to the alleged amount in controversy. Exhibit A,

  Prayer for Relief; see Lowdermilk, 479 F.3d at 1000 (including attorneys’ fees in

  CAFA amount in controversy calculation); Kroske v. US. Bank Corp., 432 F.3d

  976, 980 (9th Cir. 2005) (including attorney’s fees in amount in controversy);

  Lizza v. Deutsche Bank Nat’l Trust Co., 2013 U.S. Dist. LEXIS 136453, *12 (D.

  Haw. Sept. 24, 2013). While Pinnacle denies Plaintiffs are entitled to any recovery



  387186.2                                     10
Case 1:18-cv-00459-JAO-RLP Document 1 Filed 11/23/18 Page 11 of 13                PageID #: 11




  whatsoever, fee petitions in consumer class action litigation typically seek millions

  of dollars. See, e.g., Kacsuta v. Lenovo (United States) Inc., 2014 U.S. Dist.

  LEXIS 174510, *1 (C.D. Cal. Dec. 16, 2014) (consumer class counsel requested

  attorneys' fee award of $8.9 million and were awarded $1.2 million). Likewise, in

  the experience of Pinnacle’s counsel, claims for punitive damages typically seek

  millions of dollars. Because Plaintiffs seek both punitive damages and attorneys’

  fees, those potential of those claims if successful is “in controversy” and must be

  considered when determining whether CAFA’s $5 million threshold is met.

             21.   Accordingly, CAFA’s requirement that the aggregate amount in

  controversy exceeds $5 million is clearly met.

  III.       PINNACLE TIMELY FILED ITS NOTICE OF REMOVAL AND
             SATISFIED ALL PROCEDURAL REQUIREMENTS


             22.   This Notice of Removal is timely pursuant to 28 U.S.C. §§ 1446(b)

  and 1453(b), because it is filed within thirty (30) days after service of the

  Complaint on Pinnacle. Pinnacle was served with the Summons and Complaint on

  October 25, 2018. Exhibit B. Therefore, notice is timely pursuant to 28 U.S.C.

  § 1446(b).

             23.   Venue is proper. Plaintiffs filed this action in the Circuit Court of the

  First Circuit of the State of Hawai‛i. Accordingly, this action is properly removed




  387186.2                                      11
Case 1:18-cv-00459-JAO-RLP Document 1 Filed 11/23/18 Page 12 of 13              PageID #: 12




  to this Court, which embraces Hawai‛i’s First Circuit within its jurisdiction. 28

  U.S.C. §§ 1441(a); 1446(a).

             24.   Pinnacle is the only defendant served. DOES 1 through 50, the Doe

  Defendants, have not been named or served and need not consent to this Notice of

  Removal. See Soliman v. Philip Morris, Inc., 311 F.3d 966, 971 (9th Cir. 2002).

             25.   Section 1446(a) requires a removing party to provide this Court with a

  copy of all “process, pleadings and orders” served on it in the State Court Action.

  True and correct copies of these documents are attached as Exhibit B.

             26.   Pursuant to 28 U.S.C. § 1446(d), Pinnacle is filing a copy of the

  Notice of Removal with the Clerk of the Circuit Court of the First Circuit of

  Hawai‛i and serving Plaintiffs with the same. A copy of the Notice to the Circuit

  Court is attached hereto as Exhibit C.

  IV.        CONCLUSION

             WHEREFORE, Pinnacle respectfully submits that (1) CAFA applies to this

  action because the proposed class contains at least 100 members, (2) at least one

  member of the proposed class is a citizen of a state different than Pinnacle’s state

  of citizenship and no other CAFA exceptions apply, (3) the aggregate amount in

  controversy exceeds $5 million, and (4) the procedural requirements under




  387186.2                                     12
Case 1:18-cv-00459-JAO-RLP Document 1 Filed 11/23/18 Page 13 of 13        PageID #: 13




  28 U.S.C. § 1446 are met. For these reasons, this action is properly removed to

  this Court.

             DATED: Honolulu, Hawaii, November 23, 2018.


                                        /s/ David J. Minkin
                                        DAVID J. MINKIN

                                        Attorney for Defendant
                                        PINNACLE FOODS INC.




  387186.2                                13
